                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 18-cv-07252-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF CONDITIONAL
                                                 v.                                          DISMISSAL
                                   9

                                  10     BEHMER, LLC, et al.,                                Re: Dkt. No. 14
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 4, 2019, the Court was notified that the parties have settled. IT IS SO

                                  14   ORDERED that this matter is DISMISSED WITH PREJUDICE and the scheduled trial and pre-

                                  15   trial dates are VACATED. It is further ordered that if any party certifies to this Court, with proper

                                  16   notice to opposing counsel within sixty (60) days from the date below, that settlement has not in

                                  17   fact occurred, this order shall be vacated and this cause shall be restored to the calendar for further

                                  18   proceedings.

                                  19          IT IS SO ORDERED.

                                  20   Dated: February 5, 2019

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
